ay

782comp. wpd

 

Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

se 2:19-cv-07659-DSF-PLA Document 1 Filed 09/04/19 Page1of9 Page ID#:1

Michael L. Justice, Esq. (SBN 146882)

Law Office of Michael L. Justice

5707 Corsa Avenue, Second Floor

Email: Mike

Westlake Village, California 91362
mikejusticelaw.com
818-991-4100; 818-991-4141 Fax

James W. Vititoe, Esq. (SBN 75164)
Vititoe Law Group
5707 Corsa Avenue, Second Floor

Westlake Village, California 91362
Jim@vititoe.com
818-991-8900
Attorneys for Plaintiff
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
MICHAEL BAKER, an individual, CASE NO:
Plaintiff, COMPLAINT FOR DAMAGES
Vs. 1. Strict Products Liability [Design

PETZL AMERICA, INC., a

Defect

. Strict Products Liability [Failure to
Warn]

2
corporation, THE PETZL GROUP, a i Negligence

. Negligence [Failure to Recall]

GERS, a business entity,

corporation, PORT TOWNSEND
RIG |

Defendants. DEMAND FOR JURY TRIAL

 

Plaintiff Michael Baker hereby alleges as follows:

JURISDICTION AND VENUE

 

1. This court has jurisdiction over the parties under 28 U.S.C. §1332, Diversity of

Citizenship. The amount in controversy exceeds $75,000, exclusive of interest

and costs.

///
///

I

 

 

COMPLAINT FOR DAMAGES

 
=

782comp.wpd

 

Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

@ 2:19-cv-07659-DSF-PLA Document1 Filed 09/04/19 Page 2of9 Page ID #:2°

HI
HI

Plaintiff Michael Baker ("Baker") is an individual and at all relevant times was
a citizen of the State of California. Baker seeks compensation and damages
against Petzl America Inc., The Petzl Group, and Port Townsend Riggers for
injuries and damages he suffered by utilizing a defective product that contained
a design defect. |

Defendant Petzl. America Inc. ("Petzl") was a corporation organized under the
laws of the State of Utah, and had its principle place of business in Utah. Petzl
was licensed to conduct business, sell, design, manufacture, and distribute its
products in the State of California.

Defendant The Petzl Group ("Petzl Group") was a corporation licensed under
the laws of France, and was also licensed to conduct business, sell, design,
manufacture, and distribute its products in the State of California. Baker
alleges that at all times mentioned Petzl Group had its principle place of
business in France. | |

Defendant Port Townsend Riggers ("Port Townsend") was a business entity,
form unknown, organized under the laws of the State of Washington, and had
its principle place of business in the State of Washington. Port Townsend was
licensed to conduct business, sell, and distribute its products in the State of
Washington.

Venue is proper in this District under 28 U.S.C. §1391(b)(2) in that a
substantial part of the events giving rise to the claim occurred in this judicial
district. |

Based upon information and belief, Plaintiff alleges that at all relevant times,
each of the defendants was the agent or employee of each of the other
defendants and acted within the course and scope of said agency and

employment.

2

 

COMPLAINT FOR DAMAGES

 
17

82comp.wpd

 

Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

10.

Ll.

se 2:19-cv-07659-DSF-PLA Document1 Filed 09/04/19 Page 3o0f9 Page ID.#:3

FIRST CAUSE OF ACTION FOR STRICT

PRODUCTS LIABILITY [DESIGN DEFECT]
On September 11, 2017, Baker was lawfully, legally, and carefully using a
Petzl Grigri 2 ("the Product"), which is more particularly described as an
ascension and belay device that he purchased from defendant Port Townsend
Riggers. Port Townsend Riggers was the retailer of The Product whereas Petzl
and Petzl Group were responsible for the manufacture and design of the
Product.
On September 11, 2017, Baker was aboard his sailboat in the Channel Islands
Harbor in the City of Oxnard, County of Ventura, State of California. Baker
used the Product in accordance with the instructions to ascend to the top of the
mast which was 46' above the deck.
Upon reaching the top of the mast, Baker carefully opened the handle.on the
Product to begin his descent when, suddenly and without warning, the Product
failed by completely opening up allowing the rope to run through its track
without engaging the brake, thereby dropping Baker 46 feet, slamming his

‘body hard on the deck below.

The Product failed because of a defect in its design. The design defects
include, but are not limited to, the following: (1) the Product operates counter
intuitively in that one must release the lever in order to activate the brake; (2)
the rope can slide through the device at high speed, in which case the user will
drop at a high rate of speed; (3) The Product is further counterintuitive in that
the user flips the release handle over and pulls down to release rope and relaxes
the downward force to increase the friction on the rope; (4) pulling the release
handle can unexpectedly cause the user to drop at a high speed down the rope;
(5) a user in a panic situation could be inclined to pull harder on the handle of
the Product, causing it to release rope even faster when the user’s intent was

just the opposite; (6) the diameter of the rope path is too wide allowing for
3

 

 

COMPLAINT FOR DAMAGES

 
_

7

 

82comp.wpd

Ca

10
11
12
13
14
15
16
17
18
19
20
21

22

23

24
25
26
27

28

be 2:19-Ccv-07659-DSF-PLA Document 1 Filed 09/04/19 Page 4of9 Page ID #:4

12.

13.

14.

15.

16.

17.

18.

sudden rapid descent. The allegations in this paragraph are not intended as an
exhaustive list of defects.

Because of these design defects, and others not mentioned, the Product is
defective insofar as it does not operate as a reasonable consumer would expect
it to operate when used in a reasonably foreseeable manner. Baker alleges that
he used the Product in a manner that was reasonably foreseeable.

Given the inherent design defects, Baker alleges that the defendants, and each
of them, are strictly liable for his injuries, damages, harms, and losses.
Defendants, and each of them, negligently and carelessly, possessed,
maintained, operated, designed, constructed, manufactured, assembled,
distributed, inspected, and sold the Product.

As a direct result of the conduct of defendants, Baker has suffered personal
injuries which have caused him to experience pain and suffering, entitling him
to recover general (non-economic) damages in an amount that will be
established at the time of trial.

As a direct result of the conduct of defendants, Baker has incurred, and will
continue to incur, expenses and obligations resulting from the treatment of his
personal injuries and his past and future loss of income, causing him to incur
special (economic) damages in amount that will be established at the time of

trial.

SECOND CAUSE OF ACTION FOR FAILURE TO WARN
Baker hereby repeats and realleges each and every allegation in Paragraphs |
through 16 of this complaint, and incorporates those allegations as if and as
though they are fully set forth hereat. |
The Product lacked sufficient warnings of the potential risks associated with
the of use of the Product. More specifically, Baker alleges that the risks

directly associated with the design defects were known to the defendants, and
4

 

 

COMPLAINT FOR DAMAGES

 
—

 

82comp.wpd

Cape 2:19-cv-07659-DSF-PLA Document 1 Filed 09/04/19 Page5of9 Page ID#:5

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

26

27
28

 

19.

20.

21.

22.

23.

H/
M1
M1
HH
Hl

each of them. In the alternative, the risks of using the Product were knowable

to the defendants, and each of them, in light of the scientific knowledge that

was generally available in the scientific community at the time of the

manufacture, design, sale, and purchase, of the Product.

Based on the design defects described in 11 above, the product presented a
substantial danger to users such as Baker when the Product was used in a
manner that was reasonably foreseeable or misused in a manner that was
reasonably foreseeable.

Baker further alleges that the design defects alleged in 411 above were not such
that they would be recognized as a potential danger by the ordinary consumer.
The defendants, and each of them, failed to adequately warn Baker or instruct
him on the known, ot knowable, risks and dangers associated with the use of
the Product. |

As a direct result of the conduct of defendants, including the design defects, the
failure to warn, and defendants actions and omissions, Baker has suffered
personal injuries which have caused him to experience pain and suffering,
entitling him to recover general (non-economic) damages in an amount that
will be established at the time of trial. |

As a direct result of the conduct of defendants, Baker has incurred, and will
continue to incur, expenses and obligations resulting from the treatment of his
personal injuries and his past and future loss of income, causing him to incur

special (economic) damages in amount that will be established at the time of

trial.

5

 

COMPLAINT FOR DAMAGES

 
82comp.wpd

 

20
21
22} 29.

Catbe 2:19-cv-07659-DSF-PLA Document1 Filed 09/04/19 Page 6of9 Page ID #:6

24 24.

5} 25.

10
11
12
13

14 |] 27.

15
16
17

18 | 28.

19

23
24

25] 30.

26
27

28

THIRD CAUSE OF ACTION FOR NEGLIGENCE

Baker hereby repeats and realleges each and every allegation in Paragraphs 1

through 23 of this complaint, and incorporates those allegations as if and as
though they are fully set forth hereat. | .
Defendants Petzl, Petzl Group, and Port Townsend Riggers were responsible
for the Product's design, manufacture, inspection, purchase, sale, warnings and
instructions associated with the Product.

Defendants Petzl, Petzl Group, and Port Townsend Riggers were negligent in
the design, manufacture, inspection, purchase, sale, warnings and instructions
associated with the Product, Additionally, Baker alleges that the defendants,
and each of them, were negligent in the design of the Product and further by
not using reasonable care to warn Baker or instruct him about the dangers of
using the Product and which were not readily apparent to him.

Defendants, and each of them, knew (or based on the available scientific

knowledge, should have known) that the Product was dangerous and posed a

strong likelihood that it would fail even if used in a manner that was reasonably

foreseeable.

Baker alleges that reasonable manufacturers, distributers, sellers, and retailers
would have utilized a safer design and would have warned Baker and others
about the known, or knowable, risks associated with using the Product in a |
manner that was reasonably foreseeable.

As a direct result of the defendants' negligence, Baker suffered serious and
permanent injuries. Defendants' negligence was a substantial factor in causing
Bakers injuries, harms, losses, and damages.

As a direct result of the negligence of the defendants, and each of them, Baker
has suffered personal injuries which have caused him to experience pain and
suffering, entitling him to recover general (non-economic) damages in an

amount that will be established at the time of trial.
6

 

 

COMPLAINT FOR DAMAGES

 
82comp.wpd

 

Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

31.

32.

33.

34.

35.

HI

36.

be 2:19-cv-07659-DSF-PLA Document1 Filed 09/04/19 Page 7of9 Page ID #:7

As a direct result of the negligence of the defendants, and each of them Baker
has incurred, and will continue to incur, expenses and obligations resulting
from the treatment of his personal injuries and his past and future loss of
income, causing him to incur special (economic) damages in amount that will

be established at the time of trial.

FOURTH CAUSE OF ACTION FOR

NEGLIGENCE - FAILURE TO RECALL
Baker hereby repeats and realleges each and every allegation in Paragraphs 1
through 31 of this complaint, and incorporates those allegations as if and as
though they are fully set forth hereat.
Defendants Petzl, Petzl Group, and Port Townsend Riggers were responsible
for the Product's design, manufacture, inspection, purchase, sale, warnings and
instructions associated with the Product.
Defendants, and each of them, knew (or based on the available scientific
knowledge, should have known) that the Product was dangerous and posed a
strong likelihood that it would fail even if used in a manner that was reasonably
foreseeable. Defendants became aware of these defects after the Product was
sold to Baker. | | |
Baker alleges that Petzl, Petzl Group, and Port Townsend Riggers failed to
recall or warn Baker of the dangers associated with the Product. Further, Baker
alleges that Petzl and Petzl Group recalled similar Grigri 2 devices in a certain
range of serial numbers, but not the serial number of the Product that Baker
purchased.
Baker alleges that a reasonable manufacturer, designer, distributor, retailer, or
seller of the Product would have recatled the Product under the same or similar

circumstances.

7

 

 

COMPLAINT FOR DAMAGES

 
17

82comp.wpd

 

Ca

(21

26

10
11
12
13
14
15
16
17
18
19

20

22
23
24

25

27
28

se 2:19-cv-07659-DSF-PLA Document1 Filed 09/04/19 Page 8of9 Page ID#:8

37. Asadirect result of the defendants' negligence in their failure to recall the
Product, Baker suffered serious and permanent injuries. Defendants'
negligence was a substantial factor in causing Bakers injuries, harms, losses,
and damages. . .

38. Asadirect result of the negligence of the defendants, and each of them, Baker
has suffered personal injuries which have caused him to experience pain and
suffering, entitling him to recover general (non-economic) damages in an

- amount that will be established at the time of trial.
39. Asa direct result of the negligence of the defendants, and each of them Baker
has incurred, and will continue to incur, expenses and obligations resulting
- from the treatment of his personal injuries and his past and future loss of
income, causing him to incur special (economic) damages in amount that will
be established at the time of trial.
* ok k ok
WHEREFORE, Plaintiffs pray for judgment against defendants, and each of
them, as follows:

FOR ALL CAUSES OF ACTION:

1. For general damages, in excess of $50,000,000, but which will be
established at the time of trial;

2. For special damages, in excess of $30,000,000, but which will be
established at the time-of trial;

//

HI

HI

/I/

//

HI

H/
8

 

COMPLAINT FOR DAMAGES

 

 
17

82comp.wpd

 

Ca

10
11
12
13
14
15
16
17
18
19
20

21

221)

23
24
25
26
27
28

 

e 2:19-cv-07659-DSF-PLA Document1 Filed 09/04/19 Page 9 of9 Page ID #:9

3. For Prejudgement interest;

 
  

4. For costs of suit incurred herein; and
5. For such other and further relief as the court deems just and proper.
Dated: September 4, 2019 LAW (a E OF MICHAEL L. JUSTICE
By: Micha

DEMAND FOR JURY TRIAL
Plaintiff Michael Baker hereby demands a trial by jury as provided by Rule
38(a) of the Federal Rules of Civil Procedure.

Dated: September 4, 2019 LAW OFFICE OF MICHAEL L. JUSTICE

By: ‘orp L. Justice, Esq.

  
  

 

 

Attorneys for Plaintifi

9

 

COMPLAINT FOR DAMAGES

 
